Citation Nr: 1438098	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  14-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for a right posterior tibialis nerve lesion, with calcification/bursitis of the right heel, as a result of a steroid injection performed in August 1985 at the Department of Veterans Affairs Medical Center in San Juan.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, and to ensure that it is afforded every due consideration.

The Veteran contends that he has a lesion of the nerve in the right posterior tibialis, as well as "chronic calcified bursitis" as a result of a steroid injection in the right heel performed at the San Juan VA Medical Center (VAMC), Mayaguez outpatient clinic, in August 1985.  A January 2013 VA opinion is not sufficient to make an informed decision on this claim, as the examiner stated in support of the opinion that there was no evidence the Veteran ever received a steroid injection.  The VA treatment records in fact show that the Veteran received a steroid injection in the right heel in August 1985.  Although the record refers to the left heel, this was clearly a typographical error when viewed in the context of other VA treatment records from this time period, which uniformly document right heel symptoms.  Indeed, of record is an August 1985 consent form for a steroid injection of the right heel, and a November 1986 VA treatment also mentions a steroid injection in connection with the right heel.  Thus, because the VA examiner erroneously assumed that a steroid injection of the right heel had not been performed, the opinion is not adequate to make a decision on this claim.  

Significantly, the Veteran underwent a VA examination in February 1986 in connection with a prior claim for pension benefits, and the examination report reflects a diagnosis of a right tibialis nerve lesion secondary to a steroid injection.  At that time, the Veteran reported right calcaneus numbness and atrophy.  

Consequently, a new opinion must be obtained which takes into account the documented history of a steroid injection to the right heel and the diagnosis of a right tibialis nerve lesion secondary to the steroid injection in the February 1986 VA examination report.  The Veteran should also be examined for this purpose so that all pathology of the right heel, ankle, and foot can be determined, including whether he currently has a right tibialis nerve lesion or similar neurological disorder in this area.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Translate from Spanish into English the document on side-effects of cortisone injections and the Veteran's April 2012 statement which begins "To Whom It May Concern" and then lists four points numerically.  

2. Schedule the Veteran for a VA examination to assess the nature and etiology of any pathology of the right heel, ankle or foot, including any neurological disorder, in accordance with the following instructions.  
The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner must provide an opinion addressing the following:
a) Identify all pathology of the right ankle, heel, and foot, including whether there is a nerve lesion involving the right posterior tibialis or similar neurological disorder. 
b) For all identified pathology (including the enthesopathy at the distal achilles tendon diagnosed in the January 2013 VA examination report), the examiner should provide an opinion as to whether it was proximately caused by the steroid injection of the right heel in August 1985.  If more than one condition is diagnosed, the examiner must specify which ones, if any, were proximately caused by the steroid injection.
c) If (and only if) any identified pathology is found to have been proximately caused by the August 1985 steroid injection, the examiner must address the following:
1) Whether any diagnosed condition of the right heel, ankle, or foot (including any nerve lesion) was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in administering the injection; or 
2) If there was no fault on the part of VA in administering the steroid injection, whether any identified condition caused by the injection was due to an event not reasonably foreseeable.   

The examiner must review the VA treatment records documenting the August 1985 steroid injection, and assume that it was the right heel that was injected (even though the treatment record erroneously refers to the left heel).  The examiner must also review the February 1986 VA examination report, in which an examiner diagnosed a right tibialis lesion secondary to the steroid injection. 

The examiner must provide a complete explanation for all conclusions reached. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

4. Finally, after completing any other indicated development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



